DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 07/30/2020. The applicant has submitted 20 claims for examination, all claims are currently pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi US 2019/0364492 and further in view of Rirdelsheimer 2016/0358479.
Regarding claims 1, 11 and 20, Azizi teaches a method, system and computer program product in an onboard vehicle computer comprising: identifying a vehicular micro cloud task to perform by a vehicular micro cloud(identify task to perform and determine to offload with distributed processing. ¶1721)
["In some aspects, vehicular terminal devices such as any of vehicular terminal devices 19402-19406, 19412-19416, or 19732-19736 may be configured to decide whether to offload a processing task. In other words, a vehicular terminal device may decide whether to offload the processing task to be processed in a distributed manner according to these aspects or to perform processing task locally without offloading. For example, a vehicular terminal device may identify a processing task and decide whether or not to offload the processing task based on certain situational criteria such as, without limitation, a computational load of the processing task, a latency constraint of the processing task, an available bandwidth, a current level of network congestion, a number of proximate vehicular terminal devices that are available for offloading, or a link quality of vehicular links and/or infrastructure links.", ¶1721]
determining a plurality of sub-tasks to perform whose completion achieves performance of the vehicular micro cloud task; 
["Other variations related to the degree of offloading are also within the scope of this disclosure, such as deciding how much of a processing task or which sub-tasks of a processing task to offload. For example, a vehicular terminal device may be configured to decide to offload part of a processing task for distributed processing, and may decide how much of the processing task should be offloaded and how much of the processing task should be performed locally. In some aspects, a vehicular terminal device may identify certain sub-tasks of the processing task (e.g., certain instructions or subroutines) that should be offloaded for distributed processing and other sub-tasks that should be performed locally without offloading. A non-limiting example may be deciding to offload non-realtime tasks while deciding to perform realtime tasks locally.", ¶1723]


Azizi does not teach creating a set of nano clouds to perform the plurality of sub-tasks, wherein each nano cloud in the set is assigned at least one sub-task from the plurality to perform, each nano cloud includes at least one member of the vehicular micro cloud so that each nano cloud includes a membership roster, and different nano clouds in the set include different membership rosters relative to one another;
causing the set of nano clouds to execute the plurality of sub-tasks in parallel at a first time; 
dynamically modifying the membership roster during execution of the plurality of sub- tasks at a second time so that at least some of the different membership rosters are different at the second time than they were at the first time; and 
completing the execution of the plurality of sub-tasks so that the vehicular micro cloud task is completed.
Riedelsheimer in the same field of endeavor teaches a system for collaborative processing using groups of vehicles. Reidelsheimer teaches creating a set of nano clouds to perform the plurality of sub-tasks, wherein each nano cloud in the set is assigned at least one sub-task from the plurality to perform, each nano cloud includes at least one member of the vehicular micro cloud so that each nano cloud includes a membership roster(system maintains group membership monitoring i.e. roster, ¶91), and different nano clouds in the set include different membership rosters relative to one another(  vehicles assigned to one more clusters i.e. micro-clouds to perform data gathering and processing of road conditions and other navigation and self driving functions ¶s 26,39); 
["By way of example, system 100 of FIG. 1 enables navigation systems (e.g., as used by manually driven or autonomous vehicles) to calculate one or more maneuvers to be performed by a vehicle or a group thereof. In one embodiment, the maneuvers may be coordinated and thus planned, for performance concurrently and/or sequentially, to fulfill a specific driving or navigation objective relative to a current location, and/or a further location of the one or more vehicles. The maneuvers are performed by an individual vehicle or cluster (e.g., select group) of vehicles having the same location of travel (e.g., segment of roadway, highway, region, area, etc.), having similar driving and traffic conditions/context, having similar safety or precautionary needs, etc., or any combination thereof. In addition, the system 100 enables the maneuvers as calculated to be communicated with the vehicles for affecting individual or group driving behavior, to thus fulfill the driving or navigation objective.", ¶26]

["Per this approach, as different UE 101 enter within range of and connect with a cell 113 for a given region, they may be assigned to one or more different clusters accordingly. The size, area, number and scope of clusters may also be adapted as different vehicles enter or exit the coverage area of the assigned cell or as behaviors, actions and or needs of the group change. Still further, different clusters may be created or dissolved to accommodate different vehicles entering into an area relative to their changing needs or conditions during travel. It is noted that as two or more clusters may fully or partially cover the same geographical area within the radio network coverage of the cell 113, the clusters respectively relate (at least in part) to different behavior, actions, requirements, context, or any combination thereof. Also, a single cell 113 may be associated with multiple clusters having limited/changing lifespans. Still further, a single vehicle/UE 101 may be assigned to a single cluster, or multiple clusters at any one time during a cell 113 connection.", ¶39]
 ["Having shared their identity and location and/or contextual information, the maneuvering platform 103 is able to monitor the different UE 503a-503n as a group. Based on this information, the maneuvering platform 103 analyzes the information to detect an overlapping intent of respective vehicles 504a-504n. The maneuvering platform 103 then builds or assigns the vehicles 504a-504n to clusters for representing the similar intents. Still further, the maneuvering platform 103 computes maneuver plans (e.g., one or more coordinated maneuvers) for the cluster and assigns roles to each of the vehicles 504a-504n. These executions correspond to steps 515 and 521.", ¶91]

causing the set of nano clouds to execute the plurality of sub-tasks in parallel at a first time; 
["It is noted, therefore, that the UE 101 may serve as a device for detecting and acquiring relevant sensory data as well to facilitate the exchange of said data based on the formation of a communication link (connection). As the UE 101 travels in connection with the vehicle, it may persistently collect and/or share such information relative to its location of travel. For the purpose of illustration, that the UE 101 may be interpreted as synonymous with the vehicle within the context of vehicular travel. Furthermore, the location of travel may define various location points, points of interest, roadway segments, links, nodes (e.g., endpoints, termination points), lanes, intersections, objects, destination/target location, or other elements specific to a particular set or range of coordinates.", ¶36]
dynamically modifying the membership roster during execution of the plurality of sub- tasks at a second time so that at least some of the different membership rosters are different at the second time than they were at the first time; and 
["Per this approach, as different UE 101 enter within range of and connect with a cell 113 for a given region, they may be assigned to one or more different clusters accordingly. The size, area, number and scope of clusters may also be adapted as different vehicles enter or exit the coverage area of the assigned cell or as behaviors, actions and or needs of the group change. Still further, different clusters may be created or dissolved to accommodate different vehicles entering into an area relative to their changing needs or conditions during travel. It is noted that as two or more clusters may fully or partially cover the same geographical area within the radio network coverage of the cell 113, the clusters respectively relate (at least in part) to different behavior, actions, requirements, context, or any combination thereof. Also, a single cell 113 may be associated with multiple clusters having limited/changing lifespans. Still further, a single vehicle/UE 101 may be assigned to a single cluster, or multiple clusters at any one time during a cell 113 connection."¶39]
completing the execution of the plurality of sub-tasks so that the vehicular micro cloud task is completed(individual data  is collect by multiple vehicles and generation of a maneuvering plan is completed, ¶77).
[" In step 301 of process 300, the maneuvering platform 103 processes and/or facilitates a processing of location information, context information, or a combination thereof associated with a vehicle to determine at least one cell of a wireless communication network associated with a current location of the vehicle. In another step 303, the platform 103 assigns the vehicle to one or more clusters associated with the at least one cell based on an establishment of a communication link between an access node 101 associated with the vehicle and the at least one cell, an association between the current location of the vehicle, the access node associated with the vehicle, or a combination thereof, and a geographic coverage range of the at least one cell or a combination thereof. As noted previously, the communication link may be established between the access node (e.g., a navigation application/apparatus, control system/apparatus, wireless network communication application/apparatus, or a combination thereof) and the cell 113 or a node 109 thereof based on known wireless and network communication protocols.", ¶77]

["In step 305, the maneuvering platform 103 calculates one or more maneuvers to be performed by the vehicle, one or more other vehicles assigned to the cluster, or a combination thereof based on the assignment. As noted, the calculation may be performed based on the analysis of the contextual and/or location information acquired regarding the vehicle, one or more additional data sources (e.g., local traffic ordinance database), or the like.", ¶78]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Azizi with the dynamic creating of clusters of vehicles as taught by Riedelsheimer. The reason for this modification would be to implement coordinated driving in autonomous vehicles systems(see ¶295 Azizi vehicles executing autonomous driving) .
Regarding claims 2 and 12, Azizi teaches wherein a number of nano clouds included in the set is determined based on a set of factors that are selected from a group that includes: task properties; road geometry; actual traffic information; predicted traffic information; and computer resource capabilities of specific members of the vehicular micro cloud.
[" The term “terminal devices” includes, for example, mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices, wearables, implantable devices, machine-type communication devices, etc., and vehicles e.g., cars, trucks, buses, bicycles, robots, motorbikes, trains, ships, submarines, drones, airplanes, balloons, satellites, spacecraft, etc. Vehicles can be autonomously controlled, semi-autonomously controlled, or under control of a person, e.g., according to one of the SAE J3016 levels of driving automation. The level of driving automation may be selected based on past, current and estimated future conditions of the vehicle, other vehicles, traffic, persons, or the environment.", ¶295]
[" If, for example, the current and recent context information matches the context information for a known road, local learning module 9606 may detect that a user is traveling along the road. In particular if the road is e.g., a highway, local learning module 9606 may anticipate that the user will continue along the road for a duration of time and utilize the current road as a regular route. Local learning module 9606 may also classify regular routes such as a home to work route based on which roads are the regular route and later detect that a user is traveling along the regular route by detecting that a user has traveled along the roads of the regular route in sequence.", ¶1015]
[" In some aspects, network access node 22001 may also consider relaying strategies in scheduling uplink and/or downlink channels in 22408. For example, there may be different relaying strategies available for D2D pairings, including amplify-and-forward, decode-and-forward, compress-and-forward, or quantize-map-and-forward (which are available for use in order to exchange received signals between D2D pairs for proper MIMO processing). The various relaying strategies may provide different performance levels and/or have different requirements (e.g., for synchronization or device capabilities). In some aspects, vehicular terminal devices 22008-22010 may provide information to network access node 22001 that indicates their capabilities (e.g., in 22406 or another reporting stage), e.g., may provide their relaying capabilities for D2D (V2V) cooperation as device capability signaling. Network access node 22001 may also consider the impact of the relaying strategies as part of the utility maximization analysis, and may schedule relaying uplink and/or downlink channels with a specific relaying strategy (e.g., a relaying strategy with many hops might have negative impacts on latency-critical services and the utility maximization analysis).", ¶1929]

Regarding claims 3 and 13, Riedelsheimer teaches wherein completion of the vehicular micro cloud task produces digital data and the digital data is shared with members of the vehicular micro cloud so that the members of the vehicular micro cloud benefit from the execution of the vehicular micro cloud task.
["The UE 503a-503n are able to establish a connection with the cell 113 as the vehicles 504a-504n travel within the cell's coverage area. Another vehicle 506 having associated UE 505 maintains an offline status, i.e., does not establish a connection with the cell 113 while it travels within the cell's coverage area. In steps 509 and 511, the connected UE 503a-503n engage in a register and identification procedure with the maneuver platform 103. This includes sharing location and/or contextual information associated with the vehicle or other vehicles (e.g., 504a-504n) the driver, the environment of travel, etc. In addition, the connected UE 503a-503n may also acquire and share location and/or contextual information regarding one or more vehicles or objects, such as a pedestrian or cyclist, they encounter during travel, according to step 513. This step corresponds to the monitoring of offline (not connected) UE 505 for corresponding vehicle 506. Under this scenario, the location and/or contextual information may include data for indicating the vehicle type, size, current speed and location, direction, trajectory, etc. The maneuvering platform 103 can therefore gather and process a wide array of information for determining and defining one or more roles for the vehicle 506 in order to calculate its one or more trajectories and monitor its movements. In addition, the gathered information may be further considered when calculating one or more maneuvers for one or more vehicles in one or more clusters. Per the connection, the UE 503a-503n constantly share information about their location and trajectory with the maneuvering platform 103.", ¶90]

	
Regarding claims 5 and 15, Riedelsheimer teaches wherein the execution of the plurality of sub-tasks is monitored for one or more of results of the execution and performance of the execution and the different membership rosters of the set of nano clouds is re-organized during the execution of the plurality of sub-tasks based on one or more of the results and the performance.
[" In step 411 of process 410 (FIG. 4B), the maneuvering platform processes and/or facilitates a processing of updated location information, context information, or a combination thereof associated with the vehicle, the one or more other vehicles, or a combination thereof based on the performance of the one or more maneuvers to determine a status for indicating (a) a completion or failure of performance of the one or more maneuvers, (b) whether the at least one cell is still associated with the current region of travel of the vehicle, (c) a change in a role associated with the vehicle, each of the one or more other vehicles, or a combination thereof, or (d) a combination thereof. Per step 413, the maneuvering platform 103 calculates (a) one or more adjustments to the number of vehicles assigned to the cluster, (b) one or more maneuvers to be performed by the vehicle, the one or more other vehicles, or a combination thereof in association with a different cell of the wireless communication network, or (c) a combination thereof based on the status. It is noted that the one or more maneuvers to be performed by the vehicle, the one or more other vehicles, or a combination thereof in association with the different cell are indicated to the different cell by the at least one cell based on a handover procedure, the communication link between the access node and the at least one cell, or a combination thereof.", ¶86]

Regarding claims 6 and 16, Riedelsheimer teaches wherein available members of the vehicular micro cloud are monitored over time and the different membership rosters of the set of nano clouds are re- organized during the execution of the plurality of sub-tasks based on the available members of the vehicular micro cloud.
["Per this approach, as different UE 101 enter within range of and connect with a cell 113 for a given region, they may be assigned to one or more different clusters accordingly. The size, area, number and scope of clusters may also be adapted as different vehicles enter or exit the coverage area of the assigned cell or as behaviors, actions and or needs of the group change. Still further, different clusters may be created or dissolved to accommodate different vehicles entering into an area relative to their changing needs or conditions during travel. It is noted that as two or more clusters may fully or partially cover the same geographical area within the radio network coverage of the cell 113, the clusters respectively relate (at least in part) to different behavior, actions, requirements, context, or any combination thereof. Also, a single cell 113 may be associated with multiple clusters having limited/changing lifespans. Still further, a single vehicle/UE 101 may be assigned to a single cluster, or multiple clusters at any one time during a cell 113 connection.", ¶39]

Regarding claims 7 and 17, Riedelsheimer teaches wherein available computing resources of the members of the vehicular micro cloud are monitored over time and the different membership rosters of the set of nano clouds are re-organized during the execution of the plurality of sub-tasks based on the available computing resources.
["Per this approach, as different UE 101 enter within range of and connect with a cell 113 for a given region, they may be assigned to one or more different clusters accordingly. The size, area, number and scope of clusters may also be adapted as different vehicles enter or exit the coverage area of the assigned cell or as behaviors, actions and or needs of the group change. Still further, different clusters may be created or dissolved to accommodate different vehicles entering into an area relative to their changing needs or conditions during travel. It is noted that as two or more clusters may fully or partially cover the same geographical area within the radio network coverage of the cell 113, the clusters respectively relate (at least in part) to different behavior, actions, requirements, context, or any combination thereof. Also, a single cell 113 may be associated with multiple clusters having limited/changing lifespans. Still further, a single vehicle/UE 101 may be assigned to a single cluster, or multiple clusters at any one time during a cell 113 connection.", ¶39]

Regarding claims 8 and 18, Azizi teaches wherein the method is executed by a hub.
[“In some aspects, vehicular terminal devices within each cluster 19732-19736 may communicate with each other using D2D/V2V communications. In this case, only one vehicular terminal device of cluster 19732, for example, may act as the master node when communicating with the anchor control node, e.g., base station, 19702. This master node may be determined by which of the vehicular terminal devices in cluster 19732 has the highest link quality with base station 19702 as determined by the CSI reports. Accordingly, the assignment of the computations and the ensuing distribution of the computations may be controlled by base station 19702 through this master node of cluster 19732.”, ¶1735]

Regarding claims 9 and 19, Azizi teaches wherein the hub controls which vehicles are eligible to join the vehicular micro cloud based on their unused computing resources which they can make available to the other members(selection of which devices to offload processing dependent on number devices available for computing and  resources of the devices, ¶s 1721,1735,2180).
["In some aspects, vehicular terminal devices such as any of vehicular terminal devices 19402-19406, 19412-19416, or 19732-19736 may be configured to decide whether to offload a processing task. In other words, a vehicular terminal device may decide whether to offload the processing task to be processed in a distributed manner according to these aspects or to perform processing task locally without offloading. For example, a vehicular terminal device may identify a processing task and decide whether or not to offload the processing task based on certain situational criteria such as, without limitation, a computational load of the processing task, a latency constraint of the processing task, an available bandwidth, a current level of network congestion, a number of proximate vehicular terminal devices that are available for offloading, or a link quality of vehicular links and/or infrastructure links.", ¶1721]
[“In some aspects, vehicular terminal devices within each cluster 19732-19736 may communicate with each other using D2D/V2V communications. In this case, only one vehicular terminal device of cluster 19732, for example, may act as the master node when communicating with the anchor control node, e.g., base station, 19702. This master node may be determined by which of the vehicular terminal devices in cluster 19732 has the highest link quality with base station 19702 as determined by the CSI reports. Accordingly, the assignment of the computations and the ensuing distribution of the computations may be controlled by base station 19702 through this master node of cluster 19732.”, ¶1735]
["In some aspects, terminal devices 25202a-25202c may select a leader terminal device, for example, leader terminal device 25202a. In some aspects, terminal devices 25202a-25202c may communicate with each other over the sidelink channel to coordinate selection of the leader terminal device. In some aspects, terminal devices 25202a-25202c may perform the selection based on one or more selection criteria, including but not limited to, available battery power, expected battery life, overall processing power, available processing resources, signal strength, temperature, or wireless link quality with the network access node. In various non-limiting examples, terminal devices 25202a-25202c could select the terminal device with the highest battery power as the leader, select the terminal device that physically located in the middle/between the other terminal devices, select the device with sufficient processing power and/or memory, etc. In some aspects, there could be several ‘rounds’ of an election process to decide on the leader terminal device. This election process may occur on a sidelink and/or may be predefined. It is expressly contemplated that other qualities may render a particular terminal device a more appropriate candidate as a leader terminal device.", ¶2180]

Regarding claim 10, Riedelsheimer teaches wherein the hub controls when a vehicle leaves the vehicular micro cloud.
[“The maneuvering platform 103 therefore manages the assignment, geographical size, adjustment of the geographical size, creation and dissolution of clusters as vehicles travel about a geographic region corresponding to the cell 113. A main/center/general geographical location of the cluster may be substantially stationary, or the main/center/general geographical location may move according to the vehicles assigned to an assigned cluster. Hence, it is noted further that a cluster may be created for a specific area, i.e., a road intersection, a highway exit/entrance, a specific road section, a parking area, a traffic construction area, an area with specific weather conditions, etc., even before a vehicle enters said area. In addition, a UE 101 may also send a request for a maneuver help/plan/instructions and thus initiate creation of a specific cluster.”, ¶40]
["In step 415, the maneuvering platform 103 unassigns the vehicle, the one or more other vehicles, or a combination thereof from the cluster based on the status. As mentioned previously, this may correspond to an adjusting of the characteristics and/or assignment of vehicles to the cluster.", ¶88]



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi/Riedelsheimer as applied to claims 1 and 11 above, and further in view of Muldalige.
Regarding claims 4 and 14, Azizi/Riedelsheimer do not teach wherein, during the execution of the plurality of sub-tasks, one or more of the nano clouds swap which tasks they are performing. Muldalige in the same field of endeavor teaches a system for vehicle platooning. Muldalige teaches wherein, during the execution of the plurality of sub-tasks, one or more of the nano clouds swap which tasks they are performing.
["If any vehicle in the current formation hears a "leadership request" from another participant, it will not itself attempt to request the leadership role for a small fixed time period, plus a wait time that is a function of its ambition level. If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle. If the start time is not more recent, there must be a serious time synchronization problem, so fail-safe procedures would be initiated.", ¶94]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Azizi/Riedelsheimer with Muldalige. The reason for this modification would be adapt allow roles for vehicles in a cluster to changes as needed as vehicles in the  change positition).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456